            Case 2:18-cr-00315-CB Document 449 Filed 08/04/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                )
  UNITED STATES OF AMERICA,                     )
                                                )             Criminal No. 18-315
            vs.                                 )
                                                )
  ARLINDA MORIARTY, et al.                      )             Judge Cathy Bissoon
                                                )
                    Defendants.                 )
                                                )

                                              ORDER

       On July 31, 2020, Defendants Arlinda Moriarty and Daynelle Dickens, as well as the

Government, were ordered to notify the Court as to whether each would consent to appearing at

a hearing on pretrial motions via videoconference, and whether they had any objection to the

Court conducting the hearing in such a fashion. (Doc. 445.) On August 3, 2020, both

Defendants and the Government indicated they have no objection and consented to the hearing

being conducted entirely by video. (Docs. 446, 447, 448.)

       As all parties have consented to proceeding via videoconference, IT IS ORDERED that

the postponed pretrial motions hearing is RESCHEDULED for August 12, 2020 at 10:00 AM,

and the Court FURTHER ORDERS as follows:

       1.         Use of Zoom App / Speed Tests. The hearing will be conducted using the

“Zoom” app. All counsel, Defendants, witnesses, and the Court will participate remotely. Prior to

the hearing, all parties, including Defendants, are directed to test their internet connection speed

to ensure that it is at least 3 Mbps and also test their ability to run the Zoom app using

https://www.zoom.us/test. The Court will ask counsel to certify that they have done so during the

upcoming status conference. Counsel should ensure that all participating witnesses and



                                                    1
            Case 2:18-cr-00315-CB Document 449 Filed 08/04/20 Page 2 of 3




Defendants have the technology necessary to access Zoom and have also tested the speed of their

internet connection & access to Zoom prior to the hearing.

       2.      Video Status Conference. As a “test run” of the hearing technology, a video

status conference is SCHEDULED for August 10, 2020 at 11:15 AM and will be conducted

video, using Zoom. The Court’s Courtroom Deputy will email counsel a link to access the Zoom

“meeting room” prior to the status conference.

       3.      Zoom Instructions. To ensure that the hearing is conducted smoothly, counsel

are directed to review and familiarize themselves with the following information regarding the

use of Zoom, provided by the Court’s IT Department:

       a.      Getting Started. Zoom works best on a mobile device, such as a SmartPhone or

tablet with a built-in camera and microphone. Zoom will also work on a personal laptop /

desktop that has a camera and microphone.

       To fully participate, you only need to install the Zoom app on your SmartPhone/Tablet or

install the Zoom software to a Windows or Mac laptop/desktop.




                                                 2
            Case 2:18-cr-00315-CB Document 449 Filed 08/04/20 Page 3 of 3




       b.      Testing Your Device. Once you have the Zoom app or software installed, you

can use the following link to test your installation before the meeting: https://www.zoom.us/test.

       c.      How to Connect. Using the device which you installed the Zoom application on,

click on the meeting link.




       IT IS SO ORDERED.


August 4, 2020                                              s\Cathy Bissoon
                                                            Cathy Bissoon
                                                            United States District Judge




                                                3
